PER CURIAM.
We affirm in all respects, except we reverse the trial court’s equitable distribution of the husband’s pension plan. The trial court erred in concluding that the husband’s entire pension plan was marital property since the husband established his pension plan five years before the parties married. Accordingly, the trial court must recalculate the portion of the pension plan properly deemed to be marital property. Griffiths v. Griffiths, 563 So.2d 773 (Fla. 3d DCA 1990).
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
DOWNEY, GUNTHER and POLEN, JJ., concur.